UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-6327


ANTWAN DANIELS,

                  Plaintiff - Appellant,

          and

JAMES C. WILLIS; ELDRON C. LEWIS; MELTON M. MELVIN,

                  Plaintiffs,

          v.

PRENTICE BENSTON; PHIL CORBETT,

                  Defendants - Appellees,

          and

RODNEY HESTER; BENNY LENNON; DONNIE ALMAN,

                  Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-ct-03286-FL)


Submitted:   July 28, 2016                    Decided:   August 25, 2016


Before SHEDD, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Antwan Daniels, Appellant Pro Se.  Christopher J. Geis, WOMBLE
CARLYLE SANDRIDGE & RICE, PLLC, Winston-Salem, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Antwan Daniels appeals the district court’s order granting

summary       judgment    to    Appellees           and    dismissing      his     42    U.S.C.

§ 1983 (2012) action claiming a delay in treatment with respect

to a shoulder injury and unsanitary conditions in the Bladen

County Jail (BCJ).

       We have reviewed the record and find no reversible error.

We conclude that the district court did not reversibly err in

granting summary judgment to Appellee Benston on Daniels’ claim

against him for deliberate indifference to serious medical needs

because there is no record evidence tending to suggest or show

that    Benston     knew       of    and    disregarded       an     excessive       risk     to

Daniels’ health during his stay in the BCJ.                               See Jackson v.

Lightsey, 775 F.3d 170, 178 (4th Cir. 2014).                         To the extent that

Daniels sought to hold Benston liable in a supervisory capacity,

the    lack    of   any    record         evidence    tending       to   suggest        or   show

knowledge by Benston that any subordinate of his was engaged in

conduct        posing      a        pervasive        and     unreasonable          risk       of

constitutional       injury         to    Daniels     is    fatal    to     such    a    claim.

See Shaw       v.   Stroud,          13 F.3d 791,    799     (4th     Cir.       1994).

We therefore affirm the district court’s ruling granting summary

judgment to Benston in this regard.                         See Bryant v. Bell Atl.

Md., Inc., 288 F.3d 124, 132 (4th Cir. 2002).                             With respect to

the    district     court’s         remaining        rulings,       we    affirm     for     the

                                                3
reasons      stated      by   the   district     court.         Daniels       v.   Benston,

No. 5:13-ct-03286-FL (E.D.N.C. Jan. 21, 2016).

      We grant Daniels’ motions to supplement informal brief, to

submit     corrective         information,       and   to   supplement         mental   or

emotional injury.             With respect to Daniels’ motion to submit

letter evidence and for judgment, we grant the motion in part

and   deny    it    in    part,     granting     the   request     to    submit      letter

evidence but denying the request for judgment.                         We deny Daniels’

motions      to    appoint     counsel,   for      a   transcript        at    government

expense, for a default judgment, to compel document production,

for entry of default, for a permanent injunction, for discovery

materials, to reverse the district court’s ruling, and to add a

negligence claim.             We also deny Appellees’ motions to strike

excess briefs.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this     court      and   argument     would    not    aid    the    decisional

process.

                                                                                   AFFIRMED




                                             4